UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2374



ANTHONIUS SUSANTO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-195-320)


Submitted:   July 17, 2006                 Decided:   July 26, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Michele Y. F. Sarko,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Anthonius Susanto, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.*

                Susanto challenges the immigration judge’s determination

that he failed to establish eligibility for asylum.                     To obtain

reversal of an adverse eligibility determination, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”          INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Susanto

fails      to   show    that   the   evidence    compels   a    contrary   result.

Accordingly, we cannot grant the relief he seeks.

                Similarly, as Susanto does not qualify for asylum, he is

also       ineligible    for   withholding      of   removal.     See   Camara   v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who




       *
      Susanto does not challenge the Board’s denial of his
application for protection under the Convention Against Torture.
Therefore, this claim is abandoned. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                        - 2 -
is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”   Id.

     Accordingly, we deny the petition for review.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 3 -